Exhibit 10.7

 

Execution Version

 

AMENDMENT NO. 7

 

This AMENDMENT NO. 7 (the “Amendment”) dated as of May 16, 2013 (the “Effective
Date”) is among Bonanza Creek Energy, Inc., a Delaware corporation (“Borrower”),
the Guarantors (as defined in the Credit Agreement referred to below), the
Lenders (as defined below), and KeyBank National Association, as Administrative
Agent and as Issuing Lender (as such terms are defined below).

 

RECITALS

 

A.            The Borrower is party to (i) that certain Credit Agreement dated
as of March 29, 2011 (as amended by Amendment No. 1 dated as of April 29, 2011,
Amendment No. 2 & Agreement dated as of September 15, 2011, the Resignation,
Consent and Appointment Agreement and Amendment Agreement dated as of April 6,
2012, Amendment No. 3 & Agreement dated as of May 8, 2012, Amendment No. 4 dated
as of July 31, 2012, Amendment No. 5 dated as of October 30, 2012, Amendment
No. 6 dated as of March 29, 2013 and as may be further amended, restated or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and
KeyBank National Association (as successor in interest to BNP Paribas), as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”) and (ii) that certain
Waiver and Agreement dated as of December 21, 2012 among the Borrower, the
Lenders, the Administrative Agent and the Issuing Lender (the “Waiver”).  Each
capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

 

B.            Pursuant to Section 3 of the Waiver, the Lenders extended the
deadline for the consummation of the Midway Sale (as defined in the Waiver),
from October 31, 2012 to April 30, 2013.  As of the Effective Date , the
Borrower and its Subsidiaries have not consummated the Midway Sale.  The
Borrower’s and its Subsidiaries’ failure to consummate the Midway Sale on or
before April 30, 2013 is herein referred to as the “Sale Deadline Default”.

 

C.            The Lenders wish to, subject to the terms and conditions of this
Amendment, (i) waive the Sale Deadline Default and further extend the deadline
for the consummation of the Midway Sale, (ii) increase the Borrowing Base, and
(iii) amend the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.

 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Amendment, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,

 

--------------------------------------------------------------------------------


 

supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Amendment shall refer to this Amendment as a whole and
not to any particular provision of this Amendment.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.

 

Section 3.              Redetermination of Borrowing Base.

 

(a)           Subject to the terms of this Amendment and in accordance with
Section 2.02(b)(i) of the Credit Agreement, as amended hereby, as of the
Effective Date, the Borrowing Base shall be $330,000,000, and such Borrowing
Base shall remain in effect at such amount until the Borrowing Base is
redetermined in accordance with Section 2.02 of the Credit Agreement.

 

(b)           The redetermination of the Borrowing Base pursuant to this
Section 3 shall constitute the scheduled redetermination of the Borrowing Base
pursuant to Section 2.02 of the Credit Agreement with respect to the Independent
Engineering Report delivered on or before April 1, 2013.

 

Section 4.              Amendments to Credit Agreement.

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following new defined terms:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligations” means, with respect to any Obligor other than the
Borrower, any Swap Obligations if, and to the extent that, all or a portion of
the guarantee of such Obligor of, or the grant by such Obligor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Obligor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Obligor or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and

 

2

--------------------------------------------------------------------------------


 

can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

(b)           The definition of “Obligations” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following new sentence to the end
thereof:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

(c)           Section 7.06 of the Credit Agreement is hereby amended by adding
the following new sentence to the end thereof:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Obligors to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

(d)           The Credit Agreement is hereby amended by deleting Section 10.16
in its entirety and replacing it with the following new Section 10.16:

 

Section 10.16       Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.16 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.16, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 10.16 shall remain in full force and effect
until the termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender have been made). Each Qualified ECP Guarantor intends that this
Section 10.16 constitute, and this Section 10.16 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3

--------------------------------------------------------------------------------


 

Section 5.              Amendments to Loan Documents.

 

(a)           The Guaranty Agreement dated as of March 29, 2011 from the
Guarantors, in favor of KeyBank National Association (as successor in interest
to BNP Paribas) for the ratable benefit of the Beneficiaries (as defined
therein) is hereby amended by adding the following new sentence to the end of
Section 2(a) thereof:

 

Notwithstanding anything to the contrary contained herein, “Guaranteed
Obligations” shall not include the Excluded Swap Obligations.

 

(b)           The Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production dated effective as of March 29, 2011 between
Bonanza Creek Energy Upstream LLC, a Delaware limited liability company (“BC
Upstream”), and KeyBank National Association (as successor in interest to BNP
Paribas, the “Mortgagee”), which was duly filed for record in Arkansas, as more
particularly described on Schedule 1 attached hereto, is hereby amended by
adding the following new sentence to the end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

(c)           The Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production dated effective as of March 29, 2011 and
September 15, 2011 between Bonanza Creek Energy Midstream, LLC, a Delaware
limited liability company (“BC Midstream”), and the Mortgagee, which was duly
filed for record in Arkansas, as more particularly described on Schedule 1
attached hereto, is hereby amended by adding the following new sentence to the
end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

(d)           The Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production dated effective as of March 29, 2011 between
Holmes Eastern Company, LLC, a Delaware limited liability company (“Holmes”),
and the Mortgagee, which was duly filed for record in Arkansas, as more
particularly described on Schedule 1 attached hereto, is hereby amended by
adding the following new sentence to the end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

(e)           The Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production dated effective as of March 29, 2011 between
Bonanza Creek Energy Resources, LLC, a Delaware limited liability company (“BC
Resources”), and the Mortgagee, which was duly filed for record in Arkansas, as
more particularly described on Schedule 1 attached hereto, is hereby amended by
adding the following new sentence to the end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

4

--------------------------------------------------------------------------------


 

(f)            The Mortgage, Security Agreement, Assignment, Financing Statement
and Fixture Filing dated effective as of March 29, 2011 between Bonanza Creek
Energy Operating Company, LLC, a Delaware limited liability company (“BC
Operating”), and the Mortgagee, which was duly filed for record in Colorado, as
more particularly described on Schedule 1 attached hereto, is hereby amended by
adding the following new sentence to the end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

(g)           The Mortgage, Security Agreement, Assignment, Financing Statement
and Fixture Filing dated effective as of March 29, 2011 between Holmes and the
Mortgagee, which was duly filed for record in Colorado, as more particularly
described on Schedule 1 attached hereto, is hereby amended by adding the
following new sentence to the end of Section 1.11:

 

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

 

Section 6.              Waiver and Extension.  The Borrower hereby acknowledges
the existence of the Sale Deadline Default.  The Lenders hereby agree, subject
to the terms and conditions of this Amendment, to waive the Sale Deadline
Default, and agree that the Borrower may, at any time, consummate the Midway
Sale, or may, at its election, not consummate the Midway Sale.  The waiver by
the Lenders described in this Section 6 is contingent upon the satisfaction of
the conditions precedent set forth in Section 8 below.  The waiver by the
Lenders described in this Section 6 is expressly limited to the Sale Deadline
Default and shall not be construed to be a consent to, or a permanent waiver of
any other terms, provisions, covenants, warranties or agreements contained in
the Waiver, in the Credit Agreement or in any of the other Loan Documents.  The
Lenders reserve the right to exercise any rights and remedies available to them
in connection with any other present or future Defaults or Events of Default
under any provision of the Credit Agreement or any provision of any other Loan
Document.  The description herein of the Sale Deadline Default is based upon the
information provided to the Lenders on or prior to the date hereof and shall not
be deemed to exclude the existence of any other Defaults or Events of Default. 
The failure of the Lenders to give notice to the Borrower of any other Defaults
or Events of Default is not intended to be nor shall be a waiver thereof. 
Borrower hereby agrees and acknowledges that the Lenders require and will
require strict performance by the Borrower of all of its obligations, agreements
and covenants contained in the Waiver, the Credit Agreement and the other Loan
Documents, and no inaction or action regarding any Default or Event of Default
is intended to be or shall be a waiver thereof.

 

Section 7.              Representations and Warranties.  The Borrower and each
Guarantor represents and warrants that: (a) after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the representations and warranties contained in the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date, except to the extent that any such representation
or warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Amendment, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Amendment are within the corporate or limited liability company, as applicable,
power and authority

 

5

--------------------------------------------------------------------------------


 

of such Person and have been duly authorized by appropriate corporate or limited
liability company, as applicable, action and proceedings; (d) this Amendment
constitutes the legal, valid, and binding obligation of such Person enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment; (f) the Liens under the Security Instruments
are valid and subsisting and secure Borrower’s obligations under the Loan
Documents; and (g) as to each Guarantor, it has no defenses to the enforcement
of its Guaranty.

 

Section 8.              Conditions to Effectiveness.

 

(a)           This Amendment shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(i)            The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Amendment duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Issuing Lender and the Lenders.

 

(ii)           After giving effect to this Amendment, no Default shall have
occurred and be continuing as of the Effective Date.

 

(iii)          The representations and warranties in this Amendment shall be
true and correct in all material respects.

 

(iv)          The Borrower shall have paid (i) to the Administrative Agent a fee
equal to $17,500 (which is .35% of the $5,000,000 increase in the Borrowing
Base) (the “Upfront Fee”), and (ii) all costs and expenses which have been
invoiced and are payable pursuant to Section 10.04 of the Credit Agreement.  The
Administrative Agent shall allocate the Upfront Fee for the account of the
Lenders on a pro rata basis in accordance with the allocated Borrowing Base as
of the Effective Date.

 

(v)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of amendments to the
Mortgages in a form satisfactory to the Administrative Agent duly and validly
executed and delivered by duly authorized officers of the applicable Obligor and
the Administrative Agent.

 

Section 9.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

 

(b)           The Administrative Agent, the Issuing Lender and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents.  Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) except as specified in Section 6 hereof,

 

6

--------------------------------------------------------------------------------


 

(1) any Default or Event of Default under any of the Loan Documents, (2) any of
the agreements, terms or conditions contained in any of the Loan Documents, or
(3) any rights or remedies of the Administrative Agent, the Issuing Lender or
any Lender with respect to the Loan Documents, or (ii) the rights of the
Administrative Agent, the Issuing Lender or any Lender to collect the full
amounts owing to them under the Loan Documents.

 

(c)           Each of the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as
amended and otherwise modified hereby, and acknowledges and agrees that the
Credit Agreement, as amended and otherwise modified hereby, is and remains in
full force and effect, and the Borrower acknowledges and agrees that its
liabilities and obligations under the Credit Agreement, as amended and otherwise
modified hereby, are not impaired in any respect by this Amendment.

 

(d)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended and otherwise modified by this Amendment.

 

(e)           This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 10.            Reaffirmation of Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under its
Guaranty, as amended and otherwise modified hereby, are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of all of the Obligations, as such Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
the Guarantor in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

Section 11.            Counterparts.  This Amendment may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Amendment may be executed by
facsimile signature or signature delivered by other electronic means and all
such signatures shall be effective as originals.

 

Section 12.            Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 13.            Invalidity.  In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 14.            Governing Law.  This Amendment shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

7

--------------------------------------------------------------------------------


 

Section 15.            RELEASE.  THE BORROWER ACKNOWLEDGES THAT ON THE DATE
HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR
RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER, THE GUARANTORS AND EACH OF THEIR
RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, AGENTS,
ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS
AND AGENTS) HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES OF ACTION OR OTHER
DISPUTES IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY
OF THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR
ANY OF THE LENDERS, CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR
RESPECTIVE AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING
OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE
LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 15, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

 

Section 16.            Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT
AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

 

 

GUARANTORS:

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

By: Bonanza Creek Energy, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

 

 

 

 

 

 

BONANZA CREEK ENERGY RESOURCES,

 

LLC

 

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

 

 

 

 

 

 

BONANZA CREEK ENERGY MIDSTREAM,

 

LLC

 

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

BONANZA CREEK ENERGY UPSTREAM

 

LLC

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Christopher I. Humber

 

Name:

Christopher I. Humber

 

Title:

Senior Vice President & General Counsel

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and
a Lender

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ James Neblett

 

Name:

James Neblett

 

Title:

Vice President

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Managing Director

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a
Lender

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Director

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a
Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eric Broussard

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK, as a Lender

 

 

 

 

 

By:

/s/ Cameron D. Jones

 

Name:

Cameron D. Jones

 

Title:

Vice President

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, as a
Lender

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

Signature Page to Amendment No. 7

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Mortgage, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Production dated as of March 29, 2011, between BC Upstream and Mortgagee,
duly filed for record on the following dates, under the following file numbers
and in the following counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Columbia County, Arkansas

 

4/12/2011

 

Book 347, Page 243

Lafayette County, Arkansas

 

3/31/2011

 

Disc 2011, Page OG-615

Lafayette County, Arkansas

 

4/1/2011

 

Disc 2011, M-1120

 

Mortgage, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Production dated as of March 29, 2011 and September 15, 2011, between BC
Midstream and Mortgagee, duly filed for record on the following dates, under the
following file numbers and in the following counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Columbia County, Arkansas

 

4/12/2011

 

Book 347, Page 245

Lafayette County, Arkansas

 

3/31/2011

 

Disc 2011, OG-523

Lafayette County, Arkansas

 

4/1/2011

 

Disc 2011, M-1028

Columbia County, Arkansas

 

2/7/2012

 

Book 348, Page 200

 

Mortgage, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Production dated as of March 29, 2011, between Holmes and Mortgagee, duly
filed for record on the following dates, under the following file numbers and in
the following counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Columbia County, Arkansas

 

4/12/2011

 

Book 347, Page 244

 

Mortgage, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Production dated as of March 29, 2011, between BC Resources and Mortgagee,
duly filed for record on the following dates, under the following file numbers
and in the following counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Union County, Arkansas

 

4/4/2011

 

Document 2011R003118

 

Mortgage, Security Agreement, Assignment, Financing Statement and Fixture Filing
dated as of March 29, 2011, between BC Operating and Mortgagee, duly filed for
record on the following dates, under the following file numbers and in the
following counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Jackson County, Colorado

 

4/1/2011

 

Document Number 94188, Book 186, Page 297

Weld County, Colorado

 

4/6/2011

 

Document Number 3760651

 

Mortgage, Security Agreement, Assignment, Financing Statement and Fixture Filing
dated as of March 29, 2011, between Holmes and Mortgagee, duly filed for record
on the following dates, under the following file numbers and in the following
counties:

 

Jurisdiction

 

File Date

 

Document No./Book & Page.

Weld County, Colorado

 

4/6/2011

 

Document Number 3760652

 

--------------------------------------------------------------------------------